DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on September 12, 2022.

Claim Objections
Claim 21 is objected to because of the following informalities: the limitation appears to read “light reflective members comprise an uncured resin”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2019-175985 A to Harada (“Harada”) in view of U.S. Patent Application Publication No. 2017/0186927 A1 to Naka et al. (“Naka”).				As to claim 1, although Harada discloses a method of producing a light-emitting device, the method comprising: providing a lead frame (2) comprising a plurality of package portions (3) that are connected together, each package portion (3) having an upper surface (top 8) and a recess (8H) including an opening located at the upper surface (top 8); disposing, in each package portion (3), a light-emitting element (6) on a surface that defines a bottom of the recess (8H); disposing an uncured sealing member (9) in the recess (8H) of each package portion (3); and curing (¶ 0043) the uncured sealing members (9) while applying a centrifugal force (C) to the lead frame (2), with the uncured sealing member (9) disposed in each recess (8H), such that the centrifugal force (C) is applied to each package portion (3) in a direction toward the surface that defines the bottom of the recess (8H), thereby forming a cured sealing member (9) in the recess (8H) of each package portion (3); wherein, in the step of curing (¶ 0043) the uncured sealing members (9), the lead frame (2) is deformed (FIG. 8, ¶ 0037) by the centrifugal force (C) while the centrifugal force (C) is applied to the lead frame (2) (See Fig. 1, Fig. 2, Fig. 3, Fig. 6, Fig. 7, Fig. 8, Fig. 9, Fig. 10, ¶ 0021, ¶ 0023, ¶ 0025, ¶ 0026, ¶ 0027, ¶ 0028, ¶ 0030, ¶ 0032, ¶ 0034, ¶ 0035, ¶ 0037, ¶ 0039, ¶ 0040, ¶ 0043), Harada does not further disclose disposing an uncured light reflective member in the recess of each package portion; curing the uncured light reflective members, thereby forming a cured light reflective member in the recess of each package portion; after forming the cured light reflective member in the recess of each package portion, disposing the uncured sealing member in the recess of each package portion.			However, Naka does disclose disposing an uncured light reflective member (4, 5) in the recess (2) of each package portion (1); curing the uncured light reflective members (4, 5), thereby forming a cured light reflective member (4, 5) in the recess (2) of each package portion (1); after forming the cured light reflective member (4, 5) in the recess (2) of each package portion (1), disposing the uncured sealing member (¶ 0087) in the recess (2) of each package portion (1) (See Fig. 1, Fig. 2, Fig. 4, Fig. 5, ¶ 0031, ¶ 0033, ¶ 0035, ¶ 0037, ¶ 0039, ¶ 0040, ¶ 0042, ¶ 0045, ¶ 0046, ¶ 0048, ¶ 0051, ¶ 0061, ¶ 0062, ¶ 0066, ¶ 0068, ¶ 0073, ¶ 0081, ¶ 0082, ¶ 0084, ¶ 0085, ¶ 0086, ¶ 0087).		In view of the teaching of Naka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Harada to have disposing an uncured light reflective member in the recess of each package portion; curing the uncured light reflective members, thereby forming a cured light reflective member in the recess of each package portion; after forming the cured light reflective member in the recess of each package portion, disposing the uncured sealing member in the recess of each package portion because the uncured and subsequently cured light reflective member is formed to be disposed at a certain position away from the light-emitting element with a certain inclination angle to efficiently extract light from the light-emitting element upward and is avoided of further expansion by the heat generated from the light-emitting element (See ¶ 0039, ¶ 0062, ¶ 0066).  		As to claim 2, Harada further discloses wherein: each uncured sealing member (9) contains a wavelength conversion member (P) (See Fig. 9, ¶ 0026, ¶ 0043).			As to claim 3, Harada further discloses wherein: a magnitude of the centrifugal force is 100 x g (rcf) or more and 500 x g (rcf) or less (See ¶ 0041).					As to claim 4, Harada further discloses wherein: in the step of curing (¶ 0043) the uncured sealing members (9), a centrifugal force is not applied in a direction parallel to the upper surfaces (top 8) of the package portions (3) (See Fig. 8).				As to claim 5, Harada further discloses wherein: the step of curing (¶ 0043) the uncured sealing members (9) comprises applying the centrifugal force (C) to the package portions (3) while heating the package portions (3) (See ¶ 0043).				As to claim 6, Harada further discloses wherein: each uncured sealing member (9) contains a silicone resin (See ¶ 0025).							As to claim 9, Harada in view of Naka would have been obvious to one of ordinary skill in the art to have further comprising: after the step of curing (¶ 0043) the uncured sealing members (9) while applying the centrifugal force (C), separating the plurality of package portions (3/1) into individual packages (See Harada Fig. 2 and Naka ¶ 0088) such that individual LED can be separated and provided to be applicable for different purposes.											As to claim 21, Harada in view of Naka further discloses wherein: in the step of disposing the uncured light reflective member (4, 5) in the recess (8H/2) of each package portion (3/1), the uncured light reflective members (4, 5) comprises an uncured resin in which a light reflective substance (¶ 0073) is dispersed (See Naka ¶ 0073).													As to claim 22, Harada in view of Naka further discloses wherein: the light reflective substance (¶ 0073) comprises light reflective particles of titanium oxide, zinc oxide, silicon oxide, zirconium oxide, aluminum oxide, or aluminum nitride (See Naka ¶ 0073).														As to claim 23, Harada in view of Naka further discloses wherein: the cured light reflective member (4, 5) contacts a lateral surface defining the recess (8H/2) and contacts the surface defining the bottom of the recess (8/H2) (See Naka Fig. 2).		As to claim 24, Harada in view of Naka further discloses wherein: the cured light reflective member (4, 5) is spaced apart from lateral surfaces of the light emitting element (6/3) (See Naka Fig. 2).	
Claims 1-6, 9, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1875344 B1 to Moon (“Moon”) in view of U.S. Patent Application Publication No. 2017/0186927 A1 to Naka et al. (“Naka”) and U.S. Patent Application Publication No. 2012/0119231 A1 to Wang et al. (“Wang”).		As to claim 1, although Moon discloses a method of producing a light-emitting device, the method comprising: providing a lead frame (4010) comprising a plurality of package portions (4020) that are connected together, each package portion (4020) having an upper surface (top 120) and a recess (inside 120) including an opening located at the upper surface (top 120); disposing, in each package portion (4020), a light-emitting element (100) on a surface that defines a bottom of the recess (inside 120); disposing an uncured sealing member (131, 132) in the recess (inside 120) of each package portion (4020); and curing (Page 3) the uncured sealing members (131, 132) while applying a centrifugal force to the lead frame (4010), with the uncured sealing member (131, 132) disposed in each recess (inside 120), such that the centrifugal force is applied to each package portion (4020) in a direction toward the surface that defines the bottom of the recess (inside 120), thereby forming a cured sealing member (131, 132) in the recess (inside 120) of each package portion (4020); wherein, in the step of curing (Page 3) the uncured sealing members (131, 132), the lead frame (4010) is deformed (FIG. 6 (b)) by the centrifugal force while the centrifugal force is applied to the lead frame (4010) (See Fig. 1, Fig. 2, Fig. 6, Pages 2-6), Moon does not further disclose disposing an uncured light reflective member in the recess of each package portion; curing the uncured light reflective members, thereby forming a cured light reflective member in the recess of each package portion; after forming the cured light reflective member in the recess of each package portion, disposing the uncured sealing member in the recess of each package portion.					However, Naka further discloses disposing an uncured light reflective member (4, 5) in the recess (2) of each package portion (1); curing the uncured light reflective members (4, 5), thereby forming a cured light reflective member (4, 5) in the recess (2) of each package portion (1); after forming the cured light reflective member (4, 5) in the recess (2) of each package portion (1), disposing the uncured sealing member (¶ 0087) in the recess (2) of each package portion (See Fig. 1, Fig. 2, Fig. 4, Fig. 5, ¶ 0031, ¶ 0033, ¶ 0035, ¶ 0037, ¶ 0039, ¶ 0040, ¶ 0042, ¶ 0045, ¶ 0046, ¶ 0048, ¶ 0051, ¶ 0061, ¶ 0062, ¶ 0066, ¶ 0068, ¶ 0073, ¶ 0081, ¶ 0082, ¶ 0084, ¶ 0085, ¶ 0086, ¶ 0087).		Further, Wang specifically discloses curing (S112) the uncured sealing member (30’) while applying (S110) the centrifugal force to the package in which the uncured sealing member (30’) is disposed (See ¶ 0025, ¶ 0026, ¶ 0027).				In view of the teachings of Naka and Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moon to have disposing an uncured light reflective member in the recess of each package portion; curing the uncured light reflective members, thereby forming a cured light reflective member in the recess of each package portion; after forming the cured light reflective member in the recess of each package portion, disposing the uncured sealing member in the recess of each package portion and specifically curing the uncured sealing members while applying the centrifugal force to the lead frame, with the uncured sealing member disposed in each recess because the uncured and subsequently cured light reflective member is formed to be disposed at a certain position away from the light-emitting element with a certain inclination angle to efficiently extract light from the light-emitting element upward and is avoided of further expansion by the heat generated from the light-emitting element (See Naka ¶ 0039, ¶ 0062, ¶ 0066). Further, simultaneously performing the curing while applying the centrifugal force to the lead frame can solidify the uncured sealing member with one fewer step than applying the centrifugal force and subsequently curing the uncured sealing member (See Wang ¶ 0025, ¶ 0026, ¶ 0027).									As to claim 2, Moon further discloses wherein: each uncured sealing member (131, 132) contains a wavelength conversion member (131) (See Fig. 1, Page 2).			As to claim 3, it would have been obvious to one of ordinary skill in the art to have wherein: a magnitude of the centrifugal force is 100 x g (rcf) or more and 500 x g (rcf) or less because Moon already teaches the centrifugal acceleration is dependent on the dimensions, radius to the center of the rotation axis, etc. to determine the quality of the light-emitting device such that it would have been obvious to provide a suitable centrifugal force as claimed (See Page 4).							As to claim 4, Moon in view of Wang further discloses wherein: in the step of curing (Page 3) the uncured sealing members (131, 132), a centrifugal force is not applied in a direction parallel to the upper surfaces (top 120) of the package portions (4020) (See Moon Fig. 6 (b)).									As to claim 5, Moon in view of Wang further discloses wherein: the step of curing (Page 3) the uncured sealing members (131, 132) comprises applying the centrifugal force to the package portions (4020) while heating the package portions (4020) (See Moon and Wang ¶ 0025, ¶ 0026, ¶ 0027).					As to claim 6, Moon further discloses wherein: each uncured sealing member (131, 132) contains a silicone resin (132) (See Page 2).						As to claim 9, Moon in view of Wang discloses further comprising: after the step of curing (Page 3) the uncured sealing members (131, 132) while applying the centrifugal force, separating the plurality of package portions (4020) into individual packages (See Page 2) such that individual LED can be separated and provided to be applicable for different purposes.										As to claim 21, Moon in view of Naka further discloses wherein: in the step of disposing the uncured light reflective member (4, 5) in the recess (2) of each package portion (1), the uncured light reflective members (4, 5) comprises an uncured resin in which a light reflective substance (¶ 0073) is dispersed (See Naka ¶ 0073).			As to claim 22, Moon in view of Naka further discloses wherein: the light reflective substance (¶ 0073) comprises light reflective particles of titanium oxide, zinc oxide, silicon oxide, zirconium oxide, aluminum oxide, or aluminum nitride (See Naka ¶ 0073).														As to claim 23, Moon in view of Naka further discloses wherein: the cured light reflective member (4, 5) contacts a lateral surface defining the recess (inside 120/2) and contacts the surface defining the bottom of the recess (inside 120/2) (See Naka Fig. 2).													As to claim 24, Moon in view of Naka further discloses wherein: the cured light reflective member (4, 5) is spaced apart from lateral surfaces of the light emitting element (100/3) (See Naka Fig. 2).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Lin (US 2012/0025243 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815